NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated March 17, 2021, has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory T. Lowen on April 16, 2021.

Claim 4 – claim 4 is amended to move the chemical structure that appears immediately above claim 4 to the third line of claim 4, immediately preceding the “(I),”.  The only purpose of this amendment is to restore claim 4 to the form it took in the claim set dated November 6, 2020.

Claim 15 is canceled.
Response to Applicant’s Amendment
In the amendment dated March 17, 2021, applicant amended claim 1 to further define the weight ratios among the components used in the claimed process.  In view of the amendment, applicant’s remarks, and the above-described examiner’s amendment, all claim rejections are withdrawn.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US 2014/0014524 (“Swanger”) teaches the preparation of a resin by reacting bisphenol A and the epoxy resin EPON 828 in the presence of a bisphenol ethylene oxide adduct sold under the name MACOL 98 A MOD 1.  (Swanger, ¶ 0070).  Swanger does not teach a weight ratio between the bisphenol A and MACOL 98 A MOD falling within the range of the (polyphenol)/(alkoxylated polyphenol as solvent) weight ratio recited by claim 1.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US 2014/0200324 (“Bassi”).  The teachings of Bassi are discussed in detail in the Office Action dated November 18, 2020.  Bassi does not teach a (polyphenol)/(alkoxylated polyphenol as solvent) weight ratio falling within the range recited by claim 1.  Bassi also does not teach a (polyphenol)/(alkoxylating agent) weight ratio falling within the range recited by claim 1.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to adjust the components in the process of Bassi to achieve both of the claimed ratios with a reasonable expectation of success.
The obviousness-type double patenting rejection set forth in the Office Action dated November 18, 2020, is withdrawn in view of the amendment to present claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767